NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              LAURA L., Appellant,

                                         v.

             DEPARTMENT OF CHILD SAFETY, J.L., Appellees.

                              No. 1 CA-JV 17-0339
                                FILED 12-26-2017


           Appeal from the Superior Court in Maricopa County
                             No. JD30388
          The Honorable Nicholas B. Hoskins, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, P.C., Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee Department of Child Safety
                           LAURA L. v. DCS, J.L.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge James P. Beene delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Kent E. Cattani joined.


B E E N E, Judge:

¶1             Laura L. (“Mother”) appeals the termination of her parental
rights to her child, J.L. (born in 2011). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             In April 2015, the Department of Child Safety (“DCS”) took
J.L. and her two siblings into custody and filed a dependency petition
alleging abuse or failure to protect from abuse, neglect, and unwillingness
or inability to provide proper and effective parental care. Mother’s two
other children, C.L. and E.L., are not parties to this appeal.

¶3            During the pendency of the case, DCS provided Mother with
several services, including substance-abuse assessment and treatment,
parent-aide services, psychological evaluation, and individual counseling.
DCS informed Mother of the requirements of these services at various court
hearings and through multiple service letters. Mother participated in but
failed to complete several substance-abuse treatment programs. She also
was closed out of her referral for individual counseling and parent aide
visits with her children due to inconsistent participation.

¶4             In August 2016, DCS moved to terminate Mother’s parental
rights to J.L. based on Mother’s substance abuse and nine months out-of-
home placement. Ariz. Rev. Stat. (“A.R.S.”) § 8–533(B)(3) and –533(B)(8)(a).
At the termination hearing, Mother testified that she primarily speaks
Spanish and that none of the case managers assigned to her case spoke
Spanish. She testified that communicating with them was difficult and that
DCS failed to provide her an interpreter when she contacted them.

¶5            A DCS case manager testified, however, that Mother usually
had a family member with her who was able to translate for her, and, if
Mother did not have someone with her to interpret, DCS provided
someone. The case manager further testified that Mother always had a
translator for the supervised visits and that services were discussed with
Mother at court hearings where a Spanish interpreter was present. Both the


                                      2
                            LAURA L. v. DCS, J.L.
                            Decision of the Court

case manager and a DCS supervisor testified that Mother failed to maintain
contact with DCS despite different case managers attempting to contact her.

¶6           The superior court found the DCS case worker’s testimony
concerning reunification services to be credible and supported by the
evidence. The court also found that the translation services DCS provided
both in and out of court were appropriate. Throughout the dependency,
the court consistently found that DCS had made reasonable efforts to
provide Mother with appropriate reunification services.

¶7             In July 2017, the court terminated Mother’s parental rights to
J.L. on both grounds alleged in the petition and found that severance would
be in J.L.’s best interests. Mother timely appealed. We have jurisdiction
pursuant to A.R.S. §§ 8–235(A) and 12–120.21(A)(1).

                                 DISCUSSION

¶8            The fundamental right to parent one’s child is not absolute.
Kent K. v. Bobby M., 210 Ariz. 279, 284, ¶ 24 (2005). The superior court may
terminate parental rights if it finds, “by clear and convincing evidence, at
least one of the statutory grounds set out in section 8–533,” and by a
preponderance of the evidence that termination is in the best interests of the
child. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 248–49, ¶ 12 (2000);
Kent K., 210 Ariz. at 284, ¶ 22.

¶9             We review an order terminating parental rights for an abuse
of discretion and will not reverse unless “there is no reasonable evidence to
support” the order. Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47,
¶ 8 (App. 2004). Because the superior court “is in the best position to weigh
the evidence, observe the parties, judge the credibility of witnesses, and
make appropriate findings,” we will accept its findings of fact unless no
reasonable evidence supports them. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203
Ariz. 278, 280, ¶ 4 (App. 2002).

¶10            To meet its burden under A.R.S. § 8-533(B)(8)(a), DCS was
required to prove: (1) the child has been in an out-of-home placement for at
least nine months; (2) DCS has “made a diligent effort to provide
appropriate reunification services;” and (3) “the parent has substantially
neglected or willfully refused to remedy the circumstances that cause the
child to be in an out-of-home placement, including refusal to participate in
reunification services[.]” Mother argues only that DCS did not make a
diligent effort to provide appropriate reunification services as required
under § 8-533(B)(8)(a). DCS fulfills this requirement by providing the
parent “with the time and opportunity to participate in programs designed


                                        3
                           LAURA L. v. DCS, J.L.
                           Decision of the Court

to improve the parent’s ability to care for the child.” Mary Ellen C. v. Ariz.
Dep’t of Econ. Sec., 193 Ariz. 185, 192, ¶ 37 (App. 1999). But DCS is not
required to provide the parent with every conceivable service or to ensure
that she participates in every service offered. In re Maricopa Cty. Juvenile
Action No. JS-501904, 180 Ariz. 348, 353 (App. 1994).

¶11          Mother argues that she did not receive a fair opportunity to
fully engage in reunification services from DCS because the language
barrier between her and the DCS managers resulted in poor communication
regarding the services.

¶12           DCS provided substantial evidence that showed that Mother
was provided with appropriate reunification services for two years before
the termination hearing. These services included drug and alcohol
screenings, psychological evaluation, supervised visits with her children,
and individual counseling. Mother was informed of these services through
letters and during court hearings, but failed to consistently participate in
these services.

¶13           As to the language barrier, the superior court found the case
manager’s testimony credible that, in interacting with DCS, Mother either
brought someone with her to serve as an interpreter or the case manager
provided her with an interpreter. The court also determined that, despite
having multiple case managers that did not speak Spanish, DCS “was
credible in trying to reach out to [Mother],” and the translation services
DCS provided both in and out of court were appropriate. Because
reasonable evidence supports the court’s finding, we will not disturb it. See
Jesus M., 203 Ariz. at 280, ¶ 4.

¶14        Sufficient evidence supports the superior court’s finding that
DCS provided Mother with appropriate reunification services. 1




1     Mother does not challenge the superior court’s finding that
termination of her parental rights is in J.L.’s best interests; thus, we do not
address it. See Crystal E. v. Dep’t of Child Safety, 241 Ariz. 576, 577-78, ¶ 5
(App. 2017).




                                      4
                           LAURA L. v. DCS, J.L.
                           Decision of the Court

                               CONCLUSION

¶15          Accordingly, we affirm the superior court’s termination of
Mother’s parental rights to J.L. pursuant to A.R.S. § 8-533(B)(8)(a).2




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




2      Because we find that the superior court did not err in terminating
Mother’s rights under Arizona Revised Statutes section 8–533(B)(8)(a), we
need not address the court’s termination of Mother’s rights under § 8-
533(B)(3). See Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251, ¶ 27
(2000) (if appellate court affirms one statutory basis, it need not address
other statutory bases for termination).


                                         5